Citation Nr: 0126226	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  98-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of 
traumatic internal derangement of the left knee, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to March 
1952.  This matter first came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the New Orleans, Louisiana RO that granted service 
connection for PTSD, evaluated as 30 percent disabling from 
October 10, 1996, and granted an increased (10 percent) 
rating for residuals of traumatic internal derangement of the 
left knee.  The veteran disagreed with these ratings.

Thereafter, by rating decision dated in April 1999, the RO 
granted an increased (20 percent) rating for residuals of 
traumatic internal derangement of the left knee.  By rating 
decision dated in August 1999, the RO granted an increased 
(50 percent) rating for PTSD, effective November 10, 1996.  
The veteran then continued his appeal.

In August 2000, the Board issued a decision which, in 
pertinent part, denied the veteran's claim for an increased 
(greater than 20 percent) rating for residuals of traumatic 
internal derangement of the left knee.  (That decision did 
assign a separate 10 percent rating for arthritis of the left 
knee.)  The August 2000 Board decision also granted an 
increased (50 percent) rating for PTSD for the period from 
October 10, 1996 to November 10, 1996, and denied an 
increased (greater than 50 percent) rating for PTSD from 
November 10, 1996.  The veteran, in turn, appealed to the 
United States Court of Appeals for Veterans Claims (Court).

On May 23, 2001 the Court issued an order that vacated the 
Board's July 2000 decision with respect to the issues of: 
entitlement to an increased rating for residuals of traumatic 
internal derangement of the left knee, currently evaluated as 
20 percent disabling; entitlement to a rating in excess of 50 
percent for PTSD from October 10, 1996 to November 10, 1996; 
and entitlement to a rating in excess of 50 percent for PTSD 
from November 10, 1996.  The Court remanded the matter to the 
Board for further proceedings consistent with the order.  It 
is noted that the issues of entitlement to an increased 
rating from 30 to 50 percent for PTSD granted by the Board, 
and the separate 10 percent rating for arthritis of the knee 
have not been the subject of the Court Order, and thus remain 
in effect.

Because the veteran has disagreed with the initial evaluation 
assigned following a grant of service connection for PTSD, 
and because the veteran is currently in receipt of a 50 
percent evaluation for PTSD effective from the date of his 
original claim, the Board has recharacterized this issue in 
light of the distinction noted by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).

The record shows that the veteran's motion to advance his 
case on the docket of the Board was granted in October 2001 
pursuant to the provisions of 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).


REMAND

In its order, the Court noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted during the pendency of the veteran's 
appeal; the Act explicitly eliminated the requirement that a 
claimant submit a well-grounded claim.  The Court remanded 
the issues on appeal for readjudication by the Board in light 
of the Act.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

The Board notes, however, that in view of the changes in the 
law brought about by the Veterans Claims Assistance Act of 
2000, VA must ensure compliance with the notice and duty to 
assist provisions contained in the new law.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  VA is 
required to notify the claimant of the evidence necessary to 
complete the application for the benefit sought, as well as 
of its efforts to procure relevant evidence.  Moreover, 
required development action may include requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  Under the new 
provisions, a claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim. 

After considering the issues on appeal in light of the facts 
and the heightened duties to notify and assist imposed by the 
Act, the Board finds that additional development is need 
prior to consideration of the claims on appeal on the merits. 

Specifically, the evidence of record notes that the veteran 
was granted disability benefits from the Social Security 
Administration.  As the veteran's representative has pointed 
out, if an award of Social Security disability benefits has 
been granted, the Court has made it clear that Social 
Security records are relevant to claims for disability 
compensation and that not only the decision of that agency 
but also the records considered in arriving at the decision 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

Finally, in adjudicating the claim for a higher evaluation 
for PTSD, the RO should, consistent with the Fenderson 
decision, expressly consider the propriety of "staged 
rating" (consideration of the evidence since the effective 
date of the grant of service connection to determine whether 
higher evaluation is assignable for any specific period of 
time).

Accordingly, this matter is hereby REMANDED to the RO for the 
following: 

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision.  The efforts 
to obtain such records should be 
documented.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claims.

2.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended, at 38 C.F.R. 
§§ 3.102 and 3.159), are fully complied 
with and satisfied.  If it is indicated 
that there are additional records of 
treatment that should be obtained, those 
records should be sought.  If there is a 
need for a new examination, that 
development should be undertaken.

3.  Upon completion of the requested 
development, and any other indicated 
development or notification action, the 
RO should readjudicate the veteran's 
claims in light of all pertinent evidence 
of record and legal authority, to 
specifically include that cited to 
herein.  As regards the claim for a 
higher initial evaluation for PTSD, the 
RO should expressly consider the 
propriety of "staged rating" in 
adjudicating the claim.  The RO must 
provide adequate reasons and bases for 
its determinations.

4.  If either claim on appeal continues 
to be denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before this case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


